Case 8:19-bk-13560-SC              Doc 316 Filed 09/09/21 Entered 09/09/21 17:26:10                  Desc
                                    Main Document    Page 1 of 18


 1 D. EDWARD HAYS, #162507
   ehays@marshackhays.com
 2 DAVID A. WOOD, 272406
   dwood@marshackhays.com
 3 TINHO MANG, #322146
   tmang@marshackhays.com
 4 MARSHACK HAYS LLP
   870 Roosevelt
 5 Irvine, California 92620
   Telephone: (949) 333-7777
 6 Facsimile: (949) 333-7778

 7 Attorneys for Chapter 7 Trustee,
   RICHARD A. MARSHACK
 8

 9                                  UNITED STATES BANKRUPTCY COURT
10                     CENTRAL DISTRICT OF CALIFORNIA – SANTA ANA DIVISION
11       In re                                                  Case No. 8:19-bk-13560-SC
12       EAGAN AVENATTI, LLP,                                   NOTICE OF MOTION TO APPROVE
                                                                COMPROMISE BETWEEN TRUSTEE
13                       Debtor.                                AND SILVER STAR SOUND &
                                                                COMMUNICATIONS, INC.
14
                                                                [NO HEARING REQUIRED UNDER
15                                                              LBR 9013-1(o)]
16

17 TO THE HONORABLE SCOTT C. CLARKSON, UNITED STATES BANKRUPTCY JUDGE,

18 OFFICE OF THE UNITED STATES TRUSTEE, AND ALL INTERESTED PARTIES:

19               PLEASE TAKE NOTICE that Richard A. Marshack, in his capacity as Chapter 7 Trustee
20 (“Trustee”) of the Bankruptcy Estate (“Estate”) of Eagan Avenatti, LLP (“Debtor”), has filed a motion

21 (“Motion”) for order approving a settlement agreement (“Settlement Agreement”)1 with Silver Star

22 Sound & Communications, Inc., (“Silver Star” collectively, the Trustee and Silver Star are referred to

23 as the “Parties”), and through the motion, the Trustee seeks approval of the Settlement Agreement

24 pursuant to Rule 9019 of the Federal Rules of Bankruptcy Procedure (“FRBP”).

25               Pursuant to FRBP 9019, the Court may approve reasonable settlements and compromises of
26 claims. Here, the Parties negotiated a resolution of their disputes related to the Adversary Proceeding

27

28
     1
      A true and correct copy of the Settlement Agreement is attached as Exhibit “1” to the declaration of
     Richard A. Marshack (“Marshack Declaration”) to the Motion.
                                                       1
                                    NOTICE OF MOTION TO APPROVE COMPROMISE
Case 8:19-bk-13560-SC             Doc 316 Filed 09/09/21 Entered 09/09/21 17:26:10                   Desc
                                   Main Document    Page 2 of 18


 1 (as defined below) whereby the Estate sought to set aside and recover $49,000 in voidable transfers,

 2 in exchange for a payment of $34,000 by Silver Star to the Estate. The Trustee believes that the

 3 settlement embodied in the Settlement Agreement is in the best interest of the Estate, and should be

 4 approved pursuant to FRBP 9019.

 5           On May 1, 2020, the Trustee filed a complaint commencing an adversary proceeding entitled
 6 Richard A. Marshack v. Silver Star Sound & Communications, Inc. (the “Adversary Proceeding”),

 7 Adv. No. 8:20-ap-01068-SC, in the Bankruptcy Court, seeking to set aside and recover $49,000, in

 8 avoidable fraudulent transfers. On November 3, 2020, Silver Star answered the Complaint, denying

 9 all of the material allegations thereof and asserting affirmative defenses.

10           Shortly thereafter, the Parties engaged in settlement negotiations. Such negotiations proved
11 to be fruitful, as the settlement embodied in the Settlement Agreement was reached. The following is

12 a brief summary of the terms of the agreement (“Agreement”) between the Trustee and Silver Star. 2

13 Subject to Bankruptcy Court approval, the Parties agree as follows:

14           (1) Bankruptcy Court approval: The Settlement Agreement is subject to approval
15               by this Court;
16           (2) Settlement Consideration: Silver Star shall pay the Estate the sum of $34,000 in
17               immediately available funds (“Settlement Payment”) within 60 days following the
18               entry of the Approval Order, as directed in writing by legal counsel for the
19               Trustee.
20           (3) Dismissal of the Adversary Proceeding: In exchange for the Trustee’s timely
21               receipt of the Settlement Payment, the Approval Order (as defined in the
22               Settlement Agreement) will direct that upon such receipt in full and the
23               Settlement payment having cleared the banking process the Trustee shall
24               promptly lodge an order that the Adversary Proceeding be dismissed with
25               prejudice; and
26 / / /

27
     2
28    All interested parties are advised to consult the Agreement for all terms and conditions. A true and correct
     copy of the Agreement is attached to the Marshack Declaration as Exhibit “1” to the Motion. The statements
     contained herein are a summary of the material terms and conditions only.
                                                      2
                                   NOTICE OF MOTION TO APPROVE COMPROMISE
Case 8:19-bk-13560-SC         Doc 316 Filed 09/09/21 Entered 09/09/21 17:26:10                Desc
                               Main Document    Page 3 of 18


 1         (4) Mutual Releases: The Parties exchanged mutual releases, including a
 2             Section 1542 of the Civil Code of California wavier.
 3         The complete scope and terms of the relief are detailed in the Motion a copy of which can be
 4 obtained by contacting David A. Wood and Tinho Mang whose contact information is listed in the

 5 top left-hand corner of this Notice.

 6         PLEASE TAKE FURTHER NOTICE that any response and request for hearing as to the
 7 proposed relief must be in the form as required by Rules 9013-1(f) and (o) of the Local Bankruptcy

 8 Rules (“LBR”) and filed with the Clerk of the above-entitled Court. The deadline for any response

 9 and request for hearing is 14 days after the date of service of this Notice plus an additional 3 days

10 unless this Notice was served by personal delivery or posting as described in F.R.Civ.P. 5(b)(2)(A)-

11 (B). A copy of any response or request for hearing must be served on David A. Wood and Tinho

12 Mang at the address indicated above and served on the Office of the United States Trustee, 411 W.

13 Fourth Street, Suite 7160, Santa Ana, California 92701. Failure to timely respond may be deemed as

14 acceptance of the proposed relief. See LBR 9013-1(h).

15

16   Dated: September 9, 2021                  MARSHACK HAYS LLP
17

18                                             By: /s/ David A. Wood
                                                  DAVID A. WOOD
19                                                TINHO MANG
20                                                Attorneys for the Chapter 7 Trustee,
                                                  RICHARD A. MARSHACK
21

22

23

24

25

26

27

28

                                                  3
                               NOTICE OF MOTION TO APPROVE COMPROMISE
        Case 8:19-bk-13560-SC                     Doc 316 Filed 09/09/21 Entered 09/09/21 17:26:10                                      Desc
                                                   Main Document    Page 4 of 18


                                         PROOF OF SERVICE OF DOCUMENT
I am over the age of 18 and not a party to this bankruptcy case or adversary proceeding. My business address is:
870 Roosevelt, Irvine, CA 92620

A true and correct copy of the foregoing document entitled: NOTICE OF MOTION TO APPROVE COMPROMISE
BETWEEN TRUSTEE AND SILVER STAR SOUND & COMMUNICATIONS, INC. will be served or was served (a) on the
judge in chambers in the form and manner required by LBR 5005-2(d); and (b) in the manner stated below:

1. TO BE SERVED BY THE COURT VIA NOTICE OF ELECTRONIC FILING (NEF): Pursuant to controlling General
Orders and LBR, the foregoing document will be served by the court via NEF and hyperlink to the document. On
September 9, 2021, I checked the CM/ECF docket for this bankruptcy case or adversary proceeding and determined that
the following persons are on the Electronic Mail Notice List to receive NEF transmission at the email addresses stated
below:

                                                                                            Service information continued on attached page

2. SERVED BY UNITED STATES MAIL: On September 9, 2021, I served the following persons and/or entities at the
last known addresses in this bankruptcy case or adversary proceeding by placing a true and correct copy thereof in a
sealed envelope in the United States mail, first class, postage prepaid, and addressed as follows. Listing the judge here
constitutes a declaration that mailing to the judge will be completed no later than 24 hours after the document is filed.

MAIL REDIRECTED TO TRUSTEE 09/23/19
DEBTOR
EAGAN AVENATTI, LLP
20341 SW BIRCH, SUITE 220
NEWPORT BEACH, CA 92660-1514

INTERESTED PARTY                                                      INTERESTED PARTY
SILVER STAR SOUND & COMMUNICATIONS, INC.                              SILVER STAR SOUND & COMMUNICATIONS, INC.
C/O KENNETH W. CHUNG                                                  C/O ROY R MENDRIN, AGENT FOR SERVICE OF PROCESS
38 CORPORATE PARK                                                     895 PRODUCTION PLACE
IRVINE, CA 92606                                                      NEWPORT BEACH, CA 92663

                                                                                            Service information continued on attached page

3. SERVED BY PERSONAL DELIVERY, OVERNIGHT MAIL, FACSIMILE TRANSMISSION OR EMAIL: Pursuant to
F.R.Civ.P. 5 and/or controlling LBR, on September 9, 2021, I served the following persons and/or entities by personal
delivery, overnight mail service, or (for those who consented in writing to such service method), by facsimile transmission
and/or email as follows. Listing the judge here constitutes a declaration that personal delivery on, or overnight mail to, the
judge will be completed no later than 24 hours after the document is filed.

PURSUANT TO LBR 5005-2(d) AND COURT MANUAL APPENDIX F SECTION 2.2, NON-HEARING MOTIONS WHEN
THE RESPONSE DEADLINE HAS NOT PASSED WILL NOT BE SERVED UPON THE JUDGE.

                                                                                            Service information continued on attached page

I declare under penalty of perjury under the laws of the United States that the foregoing is true and correct.

 September 9, 2021                        Chanel Mendoza                                        /s/ Chanel Mendoza
 Date                                     Printed Name                                          Signature




            This form is mandatory. It has been approved for use by the United States Bankruptcy Court for the Central District of California.


June 2012                                                                                           F 9013-3.1.PROOF.SERVICE
        Case 8:19-bk-13560-SC                     Doc 316 Filed 09/09/21 Entered 09/09/21 17:26:10                                      Desc
                                                   Main Document    Page 5 of 18


1. TO BE SERVED BY THE COURT VIA NOTICE OF ELECTRONIC FILING (NEF): CONTINUED:
     INTERESTED PARTY COURTESY NEF: James C Bastian jbastian@shulmanbastian.com
     ATTORNEY FOR DEFENDANT TRACKSIDE PERFORMANCE, LLC AND DEFENDANT ROBERT FAIETA
       DBA COMPETITION MOTORSPORTS: Christopher L Blank chris@chrisblanklaw.com
     ATTORNEY FOR DEFENDANT DILLANOS COFFEE ROASTERS, INC: Mark S Bostick
       mbostick@wendel.com, bankruptcy@wendel.com
     ATTORNEY FOR INTERESTED PARTY AND DEFENDANT EISENHOWER CARLSON PLLC: Steven
       Casselberry s.casselberry@mpglaw.com, j.jacobs@mpglaw.com
     ATTORNEY FOR DEFENDANT ALEDMI, LLC; DEFENDANT ALAN CHAFFEE; DEFENDANT EDWIN
       SPAUNHURST; AND DEFENDANT MICHAEL WHITE: Lei Lei Wang Ekvall lekvall@swelawfirm.com,
       lgarrett@swelawfirm.com; gcruz@swelawfirm.com; jchung@swelawfirm.com
     ATTORNEY FOR DEFENDANT SILVER STAR SOUNDS & COMMUNICATIONS, INC: Jeffrey I Golden
       jgolden@wgllp.com, kadele@wgllp.com; vrosales@wgllp.com; cbmeeker@gmail.com; lbracken@wgllp.com
     ATTORNEY FOR DEFENDANTS THE X-LAW GROUP, PC, A PROFESSIONAL CORPORATION AND
       FILIPPO MARCHINO: David B Golubchik dbg@lnbyb.com, stephanie@lnbyb.com
     ATTORNEY FOR DEFENDANT GALLO BUILDERS, INC.: Martin B Greenbaum pcadigan@collectionlaw.com
     ATTORNEY FOR TRUSTEE RICHARD A MARSHACK (TR): D Edward Hays ehays@marshackhays.com,
       ehays@ecf.courtdrive.com; kfrederick@ecf.courtdrive.com; cmendoza@marshackhays.com;
       cmendoza@ecf.courtdrive.com
     ATTORNEY FOR DEFENDANT HONDA AIRCRAFT COMPANY LLC: Robert J Im rim@mcglinchey.com,
       irvineECF@mcglinchey.com
     ATTORNEY FOR PLAINTIFF RICHARD A MARSHACK: Richard L Kellner rlk@kellnerlaw.com,
       irma.c.deleon@gmail.com
     ATTORNEY FOR INTERVENOR HRAYR SHAHINIAN: Erick Kuylman erick.kuylman@warrenterzian.com
     ATTORNEY FOR OTHER PROFESSIONAL JAMS, INC.: Jessica R MacGregor jmacgregor@longlevit.com,
       lmyers@longlevit.com
     ATTORNEY FOR INTERESTED PARTY AND DEFENDANT SIMEON OSBORN: Aaron J Malo
       amalo@sheppardmullin.com, jsummers@sheppardmullin.com
     ATTORNEY FOR TRUSTEE RICHARD A MARSHACK (TR): Tinho Mang tmang@marshackhays.com,
       tmang@ecf.courtdrive.com; kfrederick@ecf.courtdrive.com; cmendoza@ecf.courtdrive.com
     ATTORNEY FOR CREDITOR/DEFENDANT THE X-LAW GROUP, P.C.; CREDITOR ALEXIS GARDNER;
       CREDITOR DAMON ROGERS; DEFENDANT YOUNG BLUE LLC; DEFENDANT ELBA HERNANDEZ;
       DEFENDANT FILIPPO MARCHINO; DEFENDANT SANDY LE: Filippo Marchino fm@xlawx.com,
       tc@xlawx.com; sg@xlawx.com
     ATTORNEY FOR TRUSTEE RICHARD A MARSHACK (TR): Judith E Marshack
       jmarshack@marshackhays.com, jmarshack@ecf.courtdrive.com; kfrederick@ecf.courtdrive.com
     TRUSTEE RICHARD A MARSHACK (TR): Richard A Marshack (TR) pkraus@marshackhays.com,
       rmarshack@iq7technology.com; ecf.alert+Marshack@titlexi.com
     ATTORNEY FOR TRUSTEE RICHARD A MARSHACK (TR): Meghan C Murphey
       meghan@themurpheylawyers.com, lorraine@themurpheylawyers.com
     MEDIATOR ALAN I NAHMIAS: Alan I Nahmias anahmias@mbnlawyers.com, jdale@mbnlawyers.com
     ATTORNEY FOR CREDITOR STOLL, NUSSBAUM & POLAKOV: Karen S. Naylor Becky@ringstadlaw.com,
       Karen@ringstadlaw.com; jaimee@ringstadlaw.com
     ATTORNEY FOR INTERESTED PARTY AND DEFENDANT MICHAEL AVENATTI AND DEFENDANT
       AVENATTI & ASSOCIATES APC: Ryan D O'Dea rodea@shulmanbastian.com,
       LGauthier@shulmanbastian.com
     ATTORNEY FOR DEFENDANT HONDA AIRCRAFT COMPANY LLC: Brian A Paino bpaino@mcglinchey.com,
       irvineECF@mcglinchey.com
     ATTORNEY FOR DEFENDANT HPPW, LLC: Aditi Paranjpye aparanjpye@cairncross.com,
       gglosser@cairncross.com
     ATTORNEY FOR DEFENDANT FOSTER GARVEY PC, AS SUCCESSOR-IN-INTEREST TO FOSTER PEPPER
       PLLC, AND DEFENDANT CHRISTINE AVENATTI CARLIN: Misty A Perry Isaacson misty@ppilawyers.com,
       ecf@ppilawyers.com; perryisaacsonmr51779@notify.bestcase.com
     ATTORNEY FOR DEFENDANT VINCENT BUILDERS, INC: Eric S Pezold epezold@swlaw.com,
       knestuk@swlaw.com
            This form is mandatory. It has been approved for use by the United States Bankruptcy Court for the Central District of California.


June 2012                                                                                           F 9013-3.1.PROOF.SERVICE
        Case 8:19-bk-13560-SC                     Doc 316 Filed 09/09/21 Entered 09/09/21 17:26:10                                      Desc
                                                   Main Document    Page 6 of 18


       DEFENDANTS THE X-LAW GROUP, PC, A PROFESSIONAL CORPORATION AND FILIPPO MARCHINO,
        AND INTERESTED PARTIES: Kurt Ramlo kr@lnbyb.com, kr@ecf.inforuptcy.co
       ATTORNEY FOR CREDITOR EDWARD M. RICCI, P.A.: David M Reeder david@reederlaw.com,
        secretary@reederlaw.com
       ATTORNEY FOR PLAINTIFF AND TRUSTEE RICHARD A MARSHACK (TR): Jack A. Reitman
        jareitman@landaufirm.com, srichmond@landaufirm.com; vrichmond@landaufirm.com;
        avedrova@landaufirm.com
       ATTORNEY FOR PLAINTIFF AND TRUSTEE RICHARD A MARSHACK (TR): John P. Reitman
        jreitman@landaufirm.com, srichmond@landaufirm.com; vrichmond@landaufirm.com; avedrova@landaufirm.com
       INTERESTED PARTY COURTESY NEF: Monica Rieder mrieder@landaufirm.com,
        vrichmond@landaufirm.com; avedrova@landaufirm.com
       INTERESTED PARTY COURTESY NEF: Nanette D Sanders becky@ringstadlaw.com,
        arlene@ringstadlaw.com
       ATTORNEY FOR DEFENDANT ALEDMI, LLC; DEFENDANT ALAN CHAFFEE; DEFENDANT EDWIN
        SPAUNHURST; AND DEFENDANT MICHAEL WHITE: Michael Simon msimon@swelawfirm.com,
        lgarrett@swelawfirm.com; gcruz@swelawfirm.com; jchung@swelawfirm.com
       ATTORNEY FOR DEFENDANT VINCENT BUILDERS, INC.: Andrew Still astill@swlaw.com,
        kcollins@swlaw.com
       United States Trustee (SA): United States Trustee (SA) ustpregion16.sa.ecf@usdoj.gov
       ATTORNEY FOR TRUSTEE RICHARD A MARSHACK (TR): David Wood dwood@marshackhays.com,
        dwood@ecf.courtdrive.com; lbuchananmh@ecf.courtdrive.com; kfrederick@ecf.courtdrive.com

2. SERVED BY UNITED STATES MAIL: CONTINUED:
CREDITOR / RFSN               CREDITOR / POC ADDRESS                                                      SECURED CREDITOR / POC
EISENHOWER CARLSON PLLC       PERSONAL COURT REPORTERS INC                                                ADDRESS
STEVEN CASSELBERRY, ESQ.      LAW OFFICES OF PHILIP LANDSMAN                                              520 NEWPORT CENTER DRIVE LLC
MUSICK, PEELER & GARRETT LLP 5776 LINDERO CANYON RD STE D-366                                             C/O R. GIBSON PAGTER, JR.
650 TOWN CENTER DRIVE, SUITE WESTLAKE VILLAGE CA 91362                                                    PAGTER AND PERRY ISAACSON
1200                                                                                                      525 N. CABRILLO PARK DRIVE,
COSTA MESA, CA 92626-1925                                                                                 SUITE 104
                                                                                                          SANTA ANA, CA 92701

SECURED CREDITOR                                  RTD 02/27/20 UTF                                        NEW ADDR 03/02/20 WA BAR
520 NEWPORT CENTER DRIVE                          SECURED CREDITOR                                        SECURED CREDITOR
LLC                                               ACAMAR INVESTMENTS                                      ACAMAR INVESTMENTS
C/O MARK A KOMPA ESQ                              JOHN CASPERSON                                          JOHN CASPERSON
233113 S PLAZA POINTE                             999 THIRD AVENUE                                        3101 WESTERN AVE STE 500
SUITE 100                                         SUITE 2600                                              SEATTLE, WA 98121-3071
LAGUNA HILLS, CA 92653                            SEATTLE, WA 98104-4018

SECURED CREDITOR                                  SECURED CREDITOR                                        SECURED CREDITOR / POC
CALIFORNIA BANK & TRUST                           CALIFORNIA BANK & TRUST                                 ADDRESS
ATTN DAVID BLACKFORD                              ATTN: OFFICER, A MANAGING OR                            DEPARTMENT OF THE TREASURY
11622 EL CAMINO REAL                              GENERAL AGENT, OR TO ANY OTHER                          INTERNAL REVENUE SERVICE
SUITE 200                                         AGENT AUTHORIZED BY                                     ATTN MEE CHA
SAN DIEGO, CA 92130-2051                          APPOINTMENT OR LAW TO RECEIVE                           PO BOX 145595 STOP 8420G
                                                  SERVICE                                                 CINCINNATI OH 45250-5585
                                                  PO BOX 30833
                                                  SALT LAKE CITY, UT 84130-0833




            This form is mandatory. It has been approved for use by the United States Bankruptcy Court for the Central District of California.


June 2012                                                                                           F 9013-3.1.PROOF.SERVICE
        Case 8:19-bk-13560-SC                     Doc 316 Filed 09/09/21 Entered 09/09/21 17:26:10                                      Desc
                                                   Main Document    Page 7 of 18


SECURED CREDITOR                                  SECURED CREDITOR                                        SECURED CREDITOR
DEPARTMENT OF THE TREASURY                        DEPARTMENT OF THE TREASURY                              DEPT OF THE TREASURY IRS
INTERNAL REVENUE SERVICE                          INTERNAL REVENUE SERVICE                                OGDEN, UT 84201-0013
S MUHAMMAD                                        ATTN MARIA R GALVAN
PO BOX 145595 STOP 8420G                          1919 SMITH STREET M/S 5024 HOU
CINCINNATI OH 45250-5585                          HOUSTON, TX 77002

SECURED CREDITOR / POC                            SECURED CREDITOR / POC ADDRESS                          SECURED CREDITOR /POC
ADDRESS                                           JASON FRANK LAW PLC / JASON M.                          ADDRESS
INTERNAL REVENUE SERVICE                          FRANK                                                   LISA STORIE-AVENATTI
CENTRALIZED INSOLVENCY                            C/O FRANK SIMS STOLPER LLP                              3419 VIA LIDA 610
OPERATIONS                                        19800 MACARTHUR BLVD, SUITE 855                         NEWPORT BEACH, CA 92663-3908
PO BOX 7346                                       IRVINE, CA 92612-8444
PHILADELPHIA PA 19101-7346

SECURED CREDITOR                                  SECURED CREDITOR                                        CREDITOR / POC ADDRESS
STATE OF CA EMPLOYMENT                            THE PEOPLES BANK                                        500/550 NEWPORT CENTER DRIVE,
DEVELOPMENT                                       ATTN: OFFICER, A MANAGING OR                            LLC
LIEN GROUP MIC 92G                                GENERAL AGENT, OR TO ANY OTHER                          C/O R. GIBSON PAGTER, JR.
PO BOX 826880                                     AGENT AUTHORIZED BY                                     PAGTER AND PERRY ISAACSON
SACRAMENTO, CA 94280-0001                         APPOINTMENT OR LAW TO RECEIVE                           525 N. CABRILLO PARK DRIVE,
                                                  SERVICE                                                 SUITE 104
                                                  BILOXI MISSISSIPPI                                      SANTA ANA, CA 92701
                                                  152 LAMEUSE STREET
                                                  BILOXI, MS 39530-4214

CREDITOR                                          CREDITOR                                                CREDITOR
ACE PARKING MANAGEMENT INC                        ADERANT HOLDINGS                                        ADVANCED DISCOVERY
ATTN: OFFICER, A MANAGING OR                      ATTN: OFFICER, A MANAGING OR                            ATTN: OFFICER, A MANAGING OR
GENERAL AGENT, OR TO ANY                          GENERAL AGENT, OR TO ANY OTHER                          GENERAL AGENT, OR TO ANY
OTHER AGENT AUTHORIZED BY                         AGENT AUTHORIZED BY                                     OTHER AGENT AUTHORIZED BY
APPOINTMENT OR LAW TO                             APPOINTMENT OR LAW TO RECEIVE                           APPOINTMENT OR LAW TO
RECEIVE SERVICE                                   SERVICE                                                 RECEIVE SERVICE
610 NEWPORT CENTER DRIVE                          LOCKBOX PO BOX 931177                                   PO 102242
SUITE 50                                          ATLANTA, GA 31193-0001                                  ATLANTA, GA 30368-2242
NEWPORT BEACH, CA 92660-6416

CREDITOR                                          CREDITOR                                                CREDITOR / POC ADDRESS
AFFORDABLE MOVING &                               AHMED IBRAHIM                                           ALEXIS GARDNER
STORAGE                                           ATTN: OFFICER, A MANAGING OR                            C/O THE X-LAW GROUP, PC
ATTN: OFFICER, A MANAGING OR                      GENERAL AGENT, OR TO ANY OTHER                          625 FAIR OAKS AVENUE, SUITE 390
GENERAL AGENT, OR TO ANY                          AGENT AUTHORIZED BY                                     SOUTH PASADENA, CA 91030
OTHER AGENT AUTHORIZED BY                         APPOINTMENT OR LAW TO RECEIVE
APPOINTMENT OR LAW TO                             SERVICE
RECEIVE SERVICE                                   29 SOHO
PO BOX 361                                        IRVINE, CA 92612-1083
GARDEN GROVE, CA 92842-0361




            This form is mandatory. It has been approved for use by the United States Bankruptcy Court for the Central District of California.


June 2012                                                                                           F 9013-3.1.PROOF.SERVICE
        Case 8:19-bk-13560-SC                     Doc 316 Filed 09/09/21 Entered 09/09/21 17:26:10                                      Desc
                                                   Main Document    Page 8 of 18


CREDITOR                                          CREDITOR                                                CREDITOR
ALLIED UNIVERSAL SECURITY                         ALPHAGRAPHICS                                           ANDREW STOLPER
SYSTEMS                                           ATTN: OFFICER, A MANAGING OR                            FRANK SIMMS STOLPER LLP
ATTN: OFFICER, A MANAGING OR                      GENERAL AGENT, OR TO ANY OTHER                          19800 MACARTHUR BLVD
GENERAL AGENT, OR TO ANY                          AGENT AUTHORIZED BY                                     SUITE 855
OTHER AGENT AUTHORIZED BY                         APPOINTMENT OR LAW TO RECEIVE                           IRVINE, CA 92612-8444
APPOINTMENT OR LAW TO                             SERVICE
RECEIVE SERVICE                                   221 KING STREET
PO BOX 732565                                     MADISON, WI 53703-3419
DALLAS, TX 75373-2565

CREDITOR                                          CREDITOR                                                CREDITOR
ANTHEM BLUE CROSS                                 AT&T TELECONFERENCE SERVICES                            AUTHENTIC ENTERTAINMENT
ATTN: OFFICER, A MANAGING OR                      ATTN: OFFICER, A MANAGING OR                            PROPERTIES
GENERAL AGENT, OR TO ANY                          GENERAL AGENT, OR TO ANY OTHER                          C/O ANDREW D STOLPER ESQ
OTHER AGENT AUTHORIZED BY                         AGENT AUTHORIZED BY                                     19800 MACARTHUR BLVD STE 855
APPOINTMENT OR LAW TO                             APPOINTMENT OR LAW TO RECEIVE                           IRVINE, CA 92612-8444
RECEIVE SERVICE                                   SERVICE
PO BOX 54630                                      PO BOX 5002
LOS ANGELES, CA 90054-0630                        CAROL STREAM, IL 60197-5002

CREDITOR                                          CREDITOR / POC ADDRESS                                  CREDITOR
BAKER HOSTETLER                                   BAKER KEENER & NAHRA LLP                                BARKLEY COURT REPORTERS
ATTN ELIZABETH GREEN                              C/O PHILLIP A. BAKER                                    ATTN: OFFICER, A MANAGING OR
200 S ORANGE AVE                                  633 WEST FIFTH STREET, SUITE 5500                       GENERAL AGENT, OR TO ANY
SUITE 2300                                        LOS ANGELES, CA 90071-2060                              OTHER AGENT AUTHORIZED BY
ORLANDO, FL 32801-3432                                                                                    APPOINTMENT OR LAW TO
                                                                                                          RECEIVE SERVICE
                                                                                                          10350 SANTA MONICA BLVD
                                                                                                          SUITE 200
                                                                                                          LOS ANGELES, CA 90025-6923

CREDITOR / POC ADDRESS                            8/28/21 NEW ADDR FROM WEBSITE                           CREDITOR
BEN HYATT                                         CREDITOR / POC ADDRESS                                  BURLINGTON & ROCKENBACH PA
ATTN: OFFICER, A MANAGING OR                      BRIAN WEISS                                             ATTN: OFFICER, A MANAGING OR
GENERAL AGENT, OR TO ANY                          FORCE TEN PARTNERS LLC                                  GENERAL AGENT, OR TO ANY
OTHER AGENT AUTHORIZED BY                         5271 CALIFORNIA AVE., SUITE 270                         OTHER AGENT AUTHORIZED BY
APPOINTMENT OR LAW TO                             IRVINE, CA 92617                                        APPOINTMENT OR LAW TO
RECEIVE SERVICE                                                                                           RECEIVE SERVICE
17835 VENTURA BLVD                                                                                        444 W RAILROAD AVE
SUITE 310                                                                                                 SUITE 350
ENCINO, CA 91316-3683                                                                                     WEST PALM BEACH, FL 33401-4112

CREDITOR                                          CREDITOR / POC ADDRESS                                  CREDITOR
CA DEPARTMENT OF REVENUE                          CALIFORNIA DEPT OF TAX & FEE                            CANTRAL COMMUNICATIONS
CA FRANCHISE TAX BOARD                            ADMIN                                                   ATTN: OFFICER, A MANAGING OR
PO BOX 1468                                       SPECIAL OPERATIONS BRANCH MIC:                          GENERAL AGENT, OR TO ANY
SACRAMENTO, CA 95812-1468                         55                                                      OTHER AGENT AUTHORIZED BY
                                                  PO BOX 942879                                           APPOINTMENT OR LAW TO
                                                  SACRAMENTO, CA 94279-0001                               RECEIVE SERVICE
                                                                                                          11830 PIERCE STREET
                                                                                                          SUITE 100
                                                                                                          RIVERSIDE, CA 92505-5175


            This form is mandatory. It has been approved for use by the United States Bankruptcy Court for the Central District of California.


June 2012                                                                                           F 9013-3.1.PROOF.SERVICE
        Case 8:19-bk-13560-SC                     Doc 316 Filed 09/09/21 Entered 09/09/21 17:26:10                                      Desc
                                                   Main Document    Page 9 of 18


CREDITOR                                          CREDITOR                                                CREDITOR / POC ADDRESS
CARLOS COLORADO                                   CASCADE CAPITAL GROUP                                   CASCADE CAPITAL GROUP LLC
C/O HODES MILMAN LLP                              ATTN: OFFICER, A MANAGING OR                            ATTN: OFFICER, A MANAGING OR
9210 IRVINE CENTER DR                             GENERAL AGENT, OR TO ANY OTHER                          GENERAL AGENT, OR TO ANY
IRVINE, CA 92618-4661                             AGENT AUTHORIZED BY                                     OTHER AGENT AUTHORIZED BY
                                                  APPOINTMENT OR LAW TO RECEIVE                           APPOINTMENT OR LAW TO
                                                  SERVICE                                                 RECEIVE SERVICE
                                                  815 FIRST AVENUE                                        1501 4TH AVE, SUITE 2840
                                                  #150                                                    SEATTLE, WA 98101
                                                  SEATTLE, WA 98104-1404

CREDITOR                                          CREDITOR                                                CREDITOR
CCROLA                                            CITY OF NEWPORT BEACH                                   COLLISION AND INJURY DYNAMICS
ATTN: OFFICER, A MANAGING OR                      ATTN: OFFICER, A MANAGING OR                            INC
GENERAL AGENT, OR TO ANY                          GENERAL AGENT, OR TO ANY OTHER                          ATTN: OFFICER, A MANAGING OR
OTHER AGENT AUTHORIZED BY                         AGENT AUTHORIZED BY                                     GENERAL AGENT, OR TO ANY
APPOINTMENT OR LAW TO                             APPOINTMENT OR LAW TO RECEIVE                           OTHER AGENT AUTHORIZED BY
RECEIVE SERVICE                                   SERVICE                                                 APPOINTMENT OR LAW TO
205 BROADWAY                                      PO BOX 3080                                             RECEIVE SERVICE
SUITE 200                                         NEWPORT BEACH, CA 92658-3080                            149 SHELDON STREET
LOS ANGELES, CA 90012-3607                                                                                EL SEGUNDO, CA 90245-3916

CREDITOR                                          CREDITOR                                                CREDITOR
COMPETITION ECONOMICS LLC                         COREY SPOUND & MICHAEL SPOUND                           COUNTY OF ORANGE
ATTN: OFFICER, A MANAGING OR                      C/O FRANK SIMS & STOLPER LLP                            ATTN TREASURER-TAX
GENERAL AGENT, OR TO ANY                          19800 MACARTHUR BLVD                                    COLLECTOR
OTHER AGENT AUTHORIZED BY                         #855                                                    PO BOX 1438
APPOINTMENT OR LAW TO                             IRVINE, CA 92612-8444                                   SANTA ANA, CA 92702-1438
RECEIVE SERVICE
2000 POWELL STREET
SUITE 510
EMERYVILLE, CA 94608-1886

CREDITOR / POC ADDRESS                            CREDITOR                                                CREDITOR
COUNTY OF ORANGE                                  COX COMMUNICATIONS                                      CROSSPLANS
ATTN: BANKRUPTCY UNIT                             ATTN BANKRUPTCY CENTER                                  ATTN: OFFICER, A MANAGING OR
PO BOX 4515                                       1341 CROSSWAYS BLVD                                     GENERAL AGENT, OR TO ANY
SANTA ANA, CA 92702-4515                          CHESAPEAKE VA 23320-2897                                OTHER AGENT AUTHORIZED BY
                                                                                                          APPOINTMENT OR LAW TO
                                                                                                          RECEIVE SERVICE
                                                                                                          23041 AVENIDA DE LA CARLOTA
                                                                                                          SUITE 300
                                                                                                          LAGUNA HILLS, CA 92653-1572

CREDITOR / POC ADDRESS                            RTD 11/11/19 - SEE NEW ADDR                             RTD 09/11/20 - SEE POC ADDR
DAMON ROGERS                                      CREDITOR                                                CREDITOR
C/O THE X-LAW GROUP, PC                           DAMON ROGERS                                            DAMON ROGERS
625 FAIR OAKS AVENUE, SUITE                       C/O X-LAW GROUP                                         C/O X-LAW GROUP
390                                               910 SUNSET BLVD                                         1910 SUNSET BLVD, SUITE 450
SOUTH PASADENA, CA 91030                          SUITE 450                                               LOS ANGELES, CA 90026
                                                  LOS ANGELES, CA 90012




            This form is mandatory. It has been approved for use by the United States Bankruptcy Court for the Central District of California.


June 2012                                                                                           F 9013-3.1.PROOF.SERVICE
        Case 8:19-bk-13560-SC                     Doc 316 Filed 09/09/21 Entered 09/09/21 17:26:10                                      Desc
                                                  Main Document     Page 10 of 18


CREDITOR                                          CREDITOR                                                CREDITOR
DAVID GOLUBCHIK ESQ                               DAVID H. STEIN, ESQ.                                    DAVID W STEWART PHD
LEVENE NEALE BENDER YOO &                         WILENTZ, GOLDMAN & SPITZER, P.A.                        13031 VILLOSA PLACE #121
BRILL                                             90 WOODBRIDGE CENTER DRIVE                              PLAYA VISTA, CA 90094-6500
10250 CONSTELLATION BLVD                          SUITE 900, BOX 10
SUITE 1700                                        WOODBRIDGE, NJ 07095-1146
LOS ANGELES, CA 90067-6253

CREDITOR / POC ADDRESS                            CREDITOR                                                CREDITOR / POC ADDRESS
DENNIS M. BILL                                    DEVELOPING OPPORTUNITIES &                              E. TIMOTHY FITZGIBBONS
12811 WHITTINGTON CT                              SOLUTIONS LLC                                           CAPPELLO & NOL LLP
LARGO, FL 33773                                   ATTN: OFFICER, A MANAGING OR                            831 STATE STREET
                                                  GENERAL AGENT, OR TO ANY OTHER                          SANTA BARBARA, CA 93101
                                                  AGENT AUTHORIZED BY
                                                  APPOINTMENT OR LAW TO RECEIVE
                                                  SERVICE
                                                  611 SOUTH MAIN STREET
                                                  #400
                                                  GRAPEVINE, TX 76051-5477

CREDITOR / POC ADDRESS                            NTC OF CHANGE OF ADDR 05/06/20                          CREDITOR
EDWARD M. RICCI, P.A. AND                         CREDITOR                                                EISENHOWER CARLSON PLLC
EDWARD M. RICCI, ESQ.                             EDWARD M. RICCI, P.A. AND EDWARD                        ATTN: OFFICER, A MANAGING OR
C/O REEDER LAW CORP., ATTN:                       M. RICCI, ESQ.                                          GENERAL AGENT, OR TO ANY
D. REEDER                                         C/O REEDER LAW CORP., ATTN: D.                          OTHER AGENT AUTHORIZED BY
1875 CENTURY PARK E                               REEDER                                                  APPOINTMENT OR LAW TO
SUITE 700                                         1801 CENTURY PARK EAST, 16TH                            RECEIVE SERVICE
LOS ANGELES, CA 90067                             FLOOR                                                   WELLS FARGO PLAZA
                                                  LOS ANGELES, CA 90067                                   SUITE 1200 1201 PACIFIC AVE
                                                                                                          TACOMA, WA 98402-4395

CREDITOR                                          CREDITOR /POC ADDRESS                                   CREDITOR
EMPLOYERS PREFERRED                               EMPLOYMENT DEVELOPMENT                                  EMPLOYMENT DEVELOPMENT
INSURANCE CO                                      DEPARTMENT                                              DEPARTMENT
ATTN: OFFICER, A MANAGING OR                      BANKRUPTCY GROUP MIC 92E                                P O BOX 989061
GENERAL AGENT, OR TO ANY                          P O BOX 826880                                          WEST SACRAMENTO, CA 95798-
OTHER AGENT AUTHORIZED BY                         SACRAMENTO, CA 94280-0001                               9061
APPOINTMENT OR LAW TO
RECEIVE SERVICE
PO BOX 53089
PHOENIX, AZ 85072-3089

CREDITOR                                          CREDITOR                                                CREDITOR
ESNER CHANG & BOYER                               ESQUIRE DEPOSITION SOLUTIONS                            EXECUTIVE PRESENTATIONS
ATTN: OFFICER, A MANAGING OR                      ATTN: OFFICER, A MANAGING OR                            ATTN: OFFICER, A MANAGING OR
GENERAL AGENT, OR TO ANY                          GENERAL AGENT, OR TO ANY OTHER                          GENERAL AGENT, OR TO ANY
OTHER AGENT AUTHORIZED BY                         AGENT AUTHORIZED BY                                     OTHER AGENT AUTHORIZED BY
APPOINTMENT OR LAW TO                             APPOINTMENT OR LAW TO RECEIVE                           APPOINTMENT OR LAW TO
RECEIVE SERVICE                                   SERVICE                                                 RECEIVE SERVICE
234 EAST COLORADO BLVD                            2700 CENTENNIAL TOWER 101                               915 WILSHIRE BLVD
SUITE 750                                         MARRIETTA STREET                                        SUITE 1700
PASADENA, CA 91101-2223                           ATLANTA, GA 30303                                       LOS ANGELES, CA 90017-3462



            This form is mandatory. It has been approved for use by the United States Bankruptcy Court for the Central District of California.


June 2012                                                                                           F 9013-3.1.PROOF.SERVICE
        Case 8:19-bk-13560-SC                     Doc 316 Filed 09/09/21 Entered 09/09/21 17:26:10                                      Desc
                                                  Main Document     Page 11 of 18


CREDITOR                                          CREDITOR                                                CREDITOR / POC ADDRESS
F TIMOTHY FITZGIBBONS                             FEDEX                                                   FEDEX CORPORATE SERVICES,
WILLIAM PARRISH                                   ATTN: OFFICER, A MANAGING OR                            INC.
C/O CAPPELLO & NOEL LLP                           GENERAL AGENT, OR TO ANY OTHER                          ATTN: OFFICER, A MANAGING OR
831 STATE STREET SUITE 210                        AGENT AUTHORIZED BY                                     GENERAL AGENT, OR TO ANY
SANTA BARBARA, CA 93101-3227                      APPOINTMENT OR LAW TO RECEIVE                           OTHER AGENT AUTHORIZED BY
                                                  SERVICE                                                 APPOINTMENT OR LAW TO
                                                  PO BOX 7221                                             RECEIVE SERVICE
                                                  PASADENA, CA 91109-7321                                 3965 AIRWAYS BLVD
                                                                                                          MODULE G 3RD FLOOR
                                                                                                          MEMPHIS, TN 38116-5017

CREDITOR                                          CREDITOR / POC ADDRESS                                  CREDITOR
FILE & SERVE XPRESS                               FIRST LEGAL NETWORK, LLC                                FIRST LEGAL RECORDS
ATTN: OFFICER, A MANAGING OR                      ATTN: OFFICER, A MANAGING OR                            ATTN: OFFICER, A MANAGING OR
GENERAL AGENT, OR TO ANY                          GENERAL AGENT, OR TO ANY OTHER                          GENERAL AGENT, OR TO ANY
OTHER AGENT AUTHORIZED BY                         AGENT AUTHORIZED BY                                     OTHER AGENT AUTHORIZED BY
APPOINTMENT OR LAW TO                             APPOINTMENT OR LAW TO RECEIVE                           APPOINTMENT OR LAW TO
RECEIVE SERVICE                                   SERVICE                                                 RECEIVE SERVICE
PO BOX 679058                                     PO BOX 743451                                           PO BOX 749469
DALLAS, TX 75267-9058                             LOS ANGELES, CA 90074-3451                              LOS ANGELES, CA 90074-9469

CREDITOR                                          CREDITOR / POC ADDRESS                                  CREDITOR
FORCE TEN PARTNERS LLC                            FRANCHISE TAX BOARD                                     GARRETT MOSIER GRIFFITH
ATTN: OFFICER, A MANAGING OR                      BANKRUPTCY SECTION MS: A-340                            SISTRU
GENERAL AGENT, OR TO ANY                          P.O. BOX 2952                                           ATTN: OFFICER, A MANAGING OR
OTHER AGENT AUTHORIZED BY                         SACRAMENTO, CA 95812-2952                               GENERAL AGENT, OR TO ANY
APPOINTMENT OR LAW TO                                                                                     OTHER AGENT AUTHORIZED BY
RECEIVE SERVICE                                                                                           APPOINTMENT OR LAW TO
20341 SW BIRCH                                                                                            RECEIVE SERVICE
SUITE 220                                                                                                 6201 OAK CANYON
NEWPORT BEACH, CA 92660-1514                                                                              #100
                                                                                                          IRVINE, CA 92618-5232

RTD 11/01/19 - SEE NEW ADDR                       NEW ADDR PER WEBSITE 11/12/19                           CREDITOR / POC ADDRESS
CREDITOR                                          CREDITOR                                                GEOFFREY E JOHNSON
GASS WEBER MULLINS LLC                            GASS WEBER MULLINS LLC                                  C/O CALLAHAN & BLAINE APLC
ATTN: OFFICER, A MANAGING OR                      ATTN: OFFICER, A MANAGING OR                            3 HUTTON CENTRE DRIVE
GENERAL AGENT, OR TO ANY                          GENERAL AGENT, OR TO ANY OTHER                          NINTH FLOOR
OTHER AGENT AUTHORIZED BY                         AGENT AUTHORIZED BY                                     SANTA ANA, CA 92707-5781
APPOINTMENT OR LAW TO                             APPOINTMENT OR LAW TO RECEIVE
RECEIVE SERVICE                                   SERVICE
309 N WATER ST                                    241 N BROADWAY, SUITE 300
MILWAUKEE, WI 53202-5769                          MILWAUKEE, WI 53202




            This form is mandatory. It has been approved for use by the United States Bankruptcy Court for the Central District of California.


June 2012                                                                                           F 9013-3.1.PROOF.SERVICE
        Case 8:19-bk-13560-SC                     Doc 316 Filed 09/09/21 Entered 09/09/21 17:26:10                                      Desc
                                                  Main Document     Page 12 of 18


RTD 07/10/20 UTF                                  CREDITOR                                                CREDITOR
CREDITOR                                          GREEN STREET ADVISORS                                   GREGORY AND TALITHA BARELA
GERALD TOBIN                                      ATTN: OFFICER, A MANAGING OR                            C/O LARSON O BRIEN LLP
2014 EDGEWATER DRIVE #169                         GENERAL AGENT, OR TO ANY OTHER                          55 SOUTH FLOWER ST
ORLANDO, FL 32804-5312                            AGENT AUTHORIZED BY                                     SUITE 4400
                                                  APPOINTMENT OR LAW TO RECEIVE                           LOS ANGELES, CA 90071
                                                  SERVICE
                                                  660 NEWPORT CENTER DRIVE
                                                  SUITE 800
                                                  NEWPORT BEACH, CA 92660-6409

CREDITOR / POC ADDRESS                            CREDITOR                                                CREDITOR
GREGORY BARELA                                    HSNO                                                    HUMBERTO R GRAY
C/O STEVEN E BLEDSOE, ESQ. /                      ATTN: OFFICER, A MANAGING OR                            11726 SAN VICENTE BLVD
LARSON O'BRIEN LLP                                GENERAL AGENT, OR TO ANY OTHER                          SUITE 670
555 S FLOWER ST, SUITE 4400                       AGENT AUTHORIZED BY                                     LOS ANGELES, CA 90049-5049
LOS ANGELES, CA 90071                             APPOINTMENT OR LAW TO RECEIVE
                                                  SERVICE
                                                  PO BOX 51067
                                                  LOS ANGELES, CA 90051-5367

CREDITOR                                          RTD 10/11/19 SEE NEW ADDR                               NEW ADDR CA SOS 10/14/19
IMANAGE LLC                                       CREDITOR                                                CREDITOR
ATTN: OFFICER, A MANAGING OR                      INNOVATIVE COMPUTING SYSTEMS                            INNOVATIVE COMPUTING
GENERAL AGENT, OR TO ANY                          ATTN: OFFICER, A MANAGING OR                            SYSTEMS
OTHER AGENT AUTHORIZED BY                         GENERAL AGENT, OR TO ANY OTHER                          AGENT FOR SERVICE OF
APPOINTMENT OR LAW TO                             AGENT AUTHORIZED BY                                     PROCESS, BEN KARIMI
RECEIVE SERVICE                                   APPOINTMENT OR LAW TO RECEIVE                           16311 VENTURA BLVD. STE. #1111
PO BOX 71701                                      SERVICE                                                 ENCINO, CA 90245
CHICAGO, IL 60694-1701                            2780 SKYPARK DR
                                                  SUITE 125
                                                  TORRANCE, CA 90505-7528

RTD 04/29/21 SEE NEW ADDR                         NEW ADDR CA SOS 09/09/21                                CREDITOR
CREDITOR                                          CREDITOR                                                INSERVIO3
INNOVATIVE COMPUTING                              INNOVATIVE COMPUTING SYSTEMS                            ATTN: OFFICER, A MANAGING OR
SYSTEMS                                           ATTN: OFFICER, A MANAGING OR                            GENERAL AGENT, OR TO ANY
ATTN: OFFICER, A MANAGING OR                      GENERAL AGENT, OR TO ANY OTHER                          OTHER AGENT AUTHORIZED BY
GENERAL AGENT, OR TO ANY                          AGENT AUTHORIZED BY                                     APPOINTMENT OR LAW TO
OTHER AGENT AUTHORIZED BY                         APPOINTMENT OR LAW TO RECEIVE                           RECEIVE SERVICE
APPOINTMENT OR LAW TO                             SERVICE                                                 18013 SKY PARK CIR
RECEIVE SERVICE                                   8310 N CAPITOL OF TEXAS HWY                             IRVINE, CA 92614-6518
1960 E. GRAND AVE.                                BUILDING, 1-295
EL SEGUNDO, CA 90245                              AUSTIN, TX 78731




            This form is mandatory. It has been approved for use by the United States Bankruptcy Court for the Central District of California.


June 2012                                                                                           F 9013-3.1.PROOF.SERVICE
        Case 8:19-bk-13560-SC                     Doc 316 Filed 09/09/21 Entered 09/09/21 17:26:10                                      Desc
                                                  Main Document     Page 13 of 18


CREDITOR                                          RTD 12/31/19 UTF                                        CREDITOR
INTERNATIONAL PERSONNEL                           CREDITOR                                                ISAAC MARCUSHAMER
PROTECTION INC                                    INTL CHURCH OF THE FOURSQUARE                           BERGER SINGERMAN LLP
ATTN: OFFICER, A MANAGING OR                      ATTN: OFFICER, A MANAGING OR                            1450 BRICKELL AVENUE
GENERAL AGENT, OR TO ANY                          GENERAL AGENT, OR TO ANY OTHER                          SUITE 1900
OTHER AGENT AUTHORIZED BY                         AGENT AUTHORIZED BY                                     MIAMI, FL 33131-5319
APPOINTMENT OR LAW TO                             APPOINTMENT OR LAW TO RECEIVE
RECEIVE SERVICE                                   SERVICE
PO BOX 92493                                      100 BAYVIEW CIRCLE
AUSTIN, TX 78709-2493                             SUITE 2600 DEPT 8
                                                  NEWPORT BEACH, CA 92660-8924

CREDITOR                                          CREDITOR                                                CREDITOR
JACK CROSS & ASSOCIATES INC                       JAMS                                                    JOHN C CROTTS CONSULTING
ATTN: OFFICER, A MANAGING OR                      ATTN: OFFICER, A MANAGING OR                            ATTN: OFFICER, A MANAGING OR
GENERAL AGENT, OR TO ANY                          GENERAL AGENT, OR TO ANY OTHER                          GENERAL AGENT, OR TO ANY
OTHER AGENT AUTHORIZED BY                         AGENT AUTHORIZED BY                                     OTHER AGENT AUTHORIZED BY
APPOINTMENT OR LAW TO                             APPOINTMENT OR LAW TO RECEIVE                           APPOINTMENT OR LAW TO
RECEIVE SERVICE                                   SERVICE                                                 RECEIVE SERVICE
9070 IRVINE CENTER DRIVE                          PO BOX 845402                                           688 SEROTINA COURT
SUITE 220                                         LOS ANGELES, CA 90084-5402                              MOUNT PLEASANT, SC 29464-5171
IRVINE, CA 92618-4687

CREDITOR                                          CREDITOR                                                CREDITOR
JUDICATE WEST                                     KCC                                                     KNJ VENTURES
ATTN: OFFICER, A MANAGING OR                      ATTN: OFFICER, A MANAGING OR                            ATTN: OFFICER, A MANAGING OR
GENERAL AGENT, OR TO ANY                          GENERAL AGENT, OR TO ANY OTHER                          GENERAL AGENT, OR TO ANY
OTHER AGENT AUTHORIZED BY                         AGENT AUTHORIZED BY                                     OTHER AGENT AUTHORIZED BY
APPOINTMENT OR LAW TO                             APPOINTMENT OR LAW TO RECEIVE                           APPOINTMENT OR LAW TO
RECEIVE SERVICE                                   SERVICE                                                 RECEIVE SERVICE
1851 EAST FIRST STREET                            222 N PACIFIC COAST HWY                                 1106 A BROADWAY
SUITE 1600                                        3RD FLOOR                                               SANTA MONICA, CA 90401
SANTA ANA, CA 92705-4058                          EL SEGUNDO, CA 90245-5648

RTD 10/09/19 - SEE NEW ADDR                       NEW ADDR PER USPS 10/09/19                              CREDITOR / POC ADDRESS
CREDITOR                                          CREDITOR                                                LANDAU LAW LLP
L LIN WOOD PC                                     L LIN WOOD PC                                           ATTN: OFFICER, A MANAGING OR
ATTN: OFFICER, A MANAGING OR                      ATTN: OFFICER, A MANAGING OR                            GENERAL AGENT, OR TO ANY
GENERAL AGENT, OR TO ANY                          GENERAL AGENT, OR TO ANY OTHER                          OTHER AGENT AUTHORIZED BY
OTHER AGENT AUTHORIZED BY                         AGENT AUTHORIZED BY                                     APPOINTMENT OR LAW TO
APPOINTMENT OR LAW TO                             APPOINTMENT OR LAW TO RECEIVE                           RECEIVE SERVICE
RECEIVE SERVICE                                   SERVICE                                                 1880 CENTURY PARK EAST
1180 WEST PEACHTREE STREET                        1180 W PEACHTREE ST NW STE 2040                         SUITE 1101
SUITE 2400                                        ATLANTA, GA 30309                                       LOS ANGELES, CA 90067-1608
ATLANTA, GA 30309-3482




            This form is mandatory. It has been approved for use by the United States Bankruptcy Court for the Central District of California.


June 2012                                                                                           F 9013-3.1.PROOF.SERVICE
        Case 8:19-bk-13560-SC                     Doc 316 Filed 09/09/21 Entered 09/09/21 17:26:10                                      Desc
                                                  Main Document     Page 14 of 18


CREDITOR                                          CREDITOR                                                CREDITOR / POC ADDRESS
LEWIS ROCA ROTHGERBER                             LITIGATION SERVICES                                     MARK CALVERT
ATTN: OFFICER, A MANAGING OR                      ATTN: OFFICER, A MANAGING OR                            1501 4TH AVE, SUITE 2840
GENERAL AGENT, OR TO ANY                          GENERAL AGENT, OR TO ANY OTHER                          SEATTLE, WA 98101
OTHER AGENT AUTHORIZED BY                         AGENT AUTHORIZED BY
APPOINTMENT OR LAW TO                             APPOINTMENT OR LAW TO RECEIVE
RECEIVE SERVICE                                   SERVICE
3993 HOWARD HUGHES                                3700 HOWARD HUGHES PARKWAY
PARKWAY                                           SUITE 300
SUITE 600                                         LAS VEGAS, NV 89169
LAS VEGAS, NV 89169-5996

RTD 1/11/21 SEE NEW ADDR                          NEW ADDR                                                CREDITOR
CREDITOR                                          CREDITOR                                                MARTINDALE-HUBBEL
MARK S HOROUPIAN ESQ                              MARK S HOROUPIAN ESQ                                    ATTN: OFFICER, A MANAGING OR
SULMEYER KUPETZ                                   SULMEYER KUPETZ                                         GENERAL AGENT, OR TO ANY
2424 SE BRISTOL ST                                333 S GRAND AVE STE 3400                                OTHER AGENT AUTHORIZED BY
SUITE 300                                         LOS ANGELES, CA 90071                                   APPOINTMENT OR LAW TO
NEWPORT BEACH, CA 92660-0764                                                                              RECEIVE SERVICE
                                                                                                          PO BOX 59757
                                                                                                          LOS ANGELES, CA 90074-9757

CREDITOR                                          CREDITOR / POC ADDRESS                                  NEW ADDR 12/23/20
MEHLER & HAGESTROM                                MICHAEL AVENATTI                                        CREDITOR
ATTN: OFFICER, A MANAGING OR                      10000 SANTA MONICA                                      MICHAEL AVENATTI
GENERAL AGENT, OR TO ANY                          21ST FLOOR                                              C/O JAY MANHEIMER
OTHER AGENT AUTHORIZED BY                         LOS ANGELES, CA 90067-7000                              229 DIMMICK AVENUE
APPOINTMENT OR LAW TO                                                                                     VENICE, CA 90291
RECEIVE SERVICE
1660 WEST 2ND STREET
SUITE 780
CLEVELAND, OH 44113-1455

CREDITOR                                          CREDITOR                                                CREDITOR
MOMENTUM ENGINEERING CORP                         NAJAH J SHARIFF ESQ                                     NATIONWIDE LEGAL LLC
ATTN: OFFICER, A MANAGING OR                      UNITED STATES ATTORNEY S OFFICE                         ATTN: OFFICER, A MANAGING OR
GENERAL AGENT, OR TO ANY                          FEDERAL BUILDING                                        GENERAL AGENT, OR TO ANY
OTHER AGENT AUTHORIZED BY                         300 NORTH LOS ANGELES STREET                            OTHER AGENT AUTHORIZED BY
APPOINTMENT OR LAW TO                             LOS ANGELES, CA 90012-3336                              APPOINTMENT OR LAW TO
RECEIVE SERVICE                                                                                           RECEIVE SERVICE
2862 COLUMBIA STREET                                                                                      1609 JAMES M WOOD BLVD
TORRANCE, CA 90503-3808                                                                                   LOS ANGELES, CA 90015-1005

CREDITOR                                          CREDITOR                                                RTD 1/11/21 UTF
NORELL CONSULTING INC                             OFFICE OF ADMINISTRATIVE                                CREDITOR
ATTN: OFFICER, A MANAGING OR                      HEARINGS                                                PACER
GENERAL AGENT, OR TO ANY                          2349 GATEWAY OAKS DR                                    ATTN: OFFICER, A MANAGING OR
OTHER AGENT AUTHORIZED BY                         SUITE 200                                               GENERAL AGENT, OR TO ANY
APPOINTMENT OR LAW TO                             SACRAMENTO, CA 95833-4244                               OTHER AGENT AUTHORIZED BY
RECEIVE SERVICE                                                                                           APPOINTMENT OR LAW TO
218 CATHERIN PARK                                                                                         RECEIVE SERVICE
GLENDORA, CA 91741-3017                                                                                   PO BOX 71364
                                                                                                          PHILADELPHIA, PA 19176-1364


            This form is mandatory. It has been approved for use by the United States Bankruptcy Court for the Central District of California.


June 2012                                                                                           F 9013-3.1.PROOF.SERVICE
        Case 8:19-bk-13560-SC                     Doc 316 Filed 09/09/21 Entered 09/09/21 17:26:10                                      Desc
                                                  Main Document     Page 15 of 18


CREDITOR                                          CREDITOR / POC ADDRESS                                  CREDITOR
PAPERSTREET WEB DESIGN                            PASSPORT 420                                            PERSONAL COURT REPORTERS
ATTN: OFFICER, A MANAGING OR                      CAPPELLO & NOL LLP                                      INC
GENERAL AGENT, OR TO ANY                          831 STATE STREET                                        ATTN: OFFICER, A MANAGING OR
OTHER AGENT AUTHORIZED BY                         SANTA BARBARA, CA 93101                                 GENERAL AGENT, OR TO ANY
APPOINTMENT OR LAW TO                                                                                     OTHER AGENT AUTHORIZED BY
RECEIVE SERVICE                                                                                           APPOINTMENT OR LAW TO
219 SW 17TH STREET                                                                                        RECEIVE SERVICE
FORT LAUDERDALE, FL 33315-                                                                                14520 SYLVAN STREET
1745                                                                                                      VAN NUYS, CA 91411-2324

CREDITOR                                          CREDITOR                                                CREDITOR
PITNEYBOWES GLOBAL FIN                            POYNER SPRUILL LLP                                      PURCHASE POWER
SERVICES LLC                                      ATTN: OFFICER, A MANAGING OR                            ATTN: OFFICER, A MANAGING OR
ATTN: OFFICER, A MANAGING OR                      GENERAL AGENT, OR TO ANY OTHER                          GENERAL AGENT, OR TO ANY
GENERAL AGENT, OR TO ANY                          AGENT AUTHORIZED BY                                     OTHER AGENT AUTHORIZED BY
OTHER AGENT AUTHORIZED BY                         APPOINTMENT OR LAW TO RECEIVE                           APPOINTMENT OR LAW TO
APPOINTMENT OR LAW TO                             SERVICE                                                 RECEIVE SERVICE
RECEIVE SERVICE                                   PO BOX 1801                                             P O BOX 371874
PO BOX 371887                                     RALEIGH, NC 27602-1801                                  PITTSBURGH, PA 15250-7874
PITTSBURGH, PA 15250-7887

CREDITOR                                          CREDITOR / POC ADDRESS                                  CREDITOR
RAINES FELDMAN                                    RAINES FELDMAN LLP                                      REST YOUR CASE EVIDENCE
ATTN: OFFICER, A MANAGING OR                      HAMID R. RAFATJOO                                       STORAGE
GENERAL AGENT, OR TO ANY                          1800 AVENUE OF THE STARS, 12TH                          ATTN: OFFICER, A MANAGING OR
OTHER AGENT AUTHORIZED BY                         FLOOR                                                   GENERAL AGENT, OR TO ANY
APPOINTMENT OR LAW TO                             LOS ANGELES, CA 90067                                   OTHER AGENT AUTHORIZED BY
RECEIVE SERVICE                                                                                           APPOINTMENT OR LAW TO
18401 VON KARMAN AVE                                                                                      RECEIVE SERVICE
SUITE 360                                                                                                 6364 IRWINDALE ROAD
IRVINE, CA 92612-8541                                                                                     IRWINDALE, CA 91702-3210

CREDITOR                                          CREDITOR                                                CREDITOR
RICOH USA INC                                     SCOTT SIMS                                              SHRED-IT USA
ATTN: OFFICER, A MANAGING OR                      FRANK SIMS STOLPER LLP                                  ATTN: OFFICER, A MANAGING OR
GENERAL AGENT, OR TO ANY                          19800 MACARTHUR BLVD                                    GENERAL AGENT, OR TO ANY
OTHER AGENT AUTHORIZED BY                         SUITE 855                                               OTHER AGENT AUTHORIZED BY
APPOINTMENT OR LAW TO                             IRVINE, CA 92612-8444                                   APPOINTMENT OR LAW TO
RECEIVE SERVICE                                                                                           RECEIVE SERVICE
PO BOX 31001-0850                                                                                         PO BOX101007
PASADENA, CA 91110-0850                                                                                   PASADENA, CA 91189-1007




            This form is mandatory. It has been approved for use by the United States Bankruptcy Court for the Central District of California.


June 2012                                                                                           F 9013-3.1.PROOF.SERVICE
        Case 8:19-bk-13560-SC                     Doc 316 Filed 09/09/21 Entered 09/09/21 17:26:10                                      Desc
                                                  Main Document     Page 16 of 18


CREDITOR                                          RTD 10/11/19 - SEE NEW ADDR                             NEW ADDR CA SOS 10/14/19
SIMPSON DEPOSITION                                CREDITOR                                                CREDITOR
ATTN: OFFICER, A MANAGING OR                      SOCAL SUBPOENA                                          SOCAL SUBPOENA
GENERAL AGENT, OR TO ANY                          ATTN: OFFICER, A MANAGING OR                            ATTN: OFFICER, A MANAGING OR
OTHER AGENT AUTHORIZED BY                         GENERAL AGENT, OR TO ANY OTHER                          GENERAL AGENT, OR TO ANY
APPOINTMENT OR LAW TO                             AGENT AUTHORIZED BY                                     OTHER AGENT AUTHORIZED BY
RECEIVE SERVICE                                   APPOINTMENT OR LAW TO RECEIVE                           APPOINTMENT OR LAW TO
1314 E CHAPMAN AVE                                SERVICE                                                 RECEIVE SERVICE
ORANGE, CA 92866-2219                             115 PINE AVENUE                                         344 CORONADO AVE
                                                  SUITE 320                                               LONG BEACH, CA 90814
                                                  LONG BEACH, CA 90802-4479

CREDITOR                                          CREDITOR                                                CREDITOR
SOFTWARE TECHNOLOGY LLC                           SPECIAL DELIVERY SERVICE INC                            STAPLES
ATTN: OFFICER, A MANAGING OR                      ATTN: OFFICER, A MANAGING OR                            ATTN: OFFICER, A MANAGING OR
GENERAL AGENT, OR TO ANY                          GENERAL AGENT, OR TO ANY OTHER                          GENERAL AGENT, OR TO ANY
OTHER AGENT AUTHORIZED BY                         AGENT AUTHORIZED BY                                     OTHER AGENT AUTHORIZED BY
APPOINTMENT OR LAW TO                             APPOINTMENT OR LAW TO RECEIVE                           APPOINTMENT OR LAW TO
RECEIVE SERVICE                                   SERVICE                                                 RECEIVE SERVICE
1621 CUSHMAN DRIVE                                5470 LBJ FREEWAY                                        PO BOX 83689
LINCOLN, NE 68512-1200                            DALLAS, TX 75240-1044                                   CHICAGO, IL 60696-3689

NO ADDR PROVIDED                                  CREDITOR / POC ADDRESS                                  NEW ADDRESS FROM PO
CREDITOR                                          STOLL NUSSBAUM & POLAKOV APC                            CREDITOR
STEPHANIE CLIFFORD                                C/O KEATHLEY & KEATHLEY LLP                             SUSAN QUINN
                                                  2030 MAIN STREET SUITE 210                              304 E. 65TH STREET, APT 36A
                                                  IRVINE, CA 92614-8223                                   NEW YORK, NY 10065-6786
                                                  IRVINE, CA 92614-8223

RTD 12/3/19 SEE NEW ADDRESS                       CREDITOR                                                SEE NEW ADDR - RTD 10/15/19
CREDITOR                                          THE IRVINE COMPANY                                      CREDITOR
SUZY QUINN                                        ATTN: OFFICER, A MANAGING OR                            THE MONTAGE LAGUNA BEACH
C/O JOHN MIGOTSKY                                 GENERAL AGENT, OR TO ANY OTHER                          FINANCE DEPT
95 CHRISTOPHER STREET                             AGENT AUTHORIZED BY                                     30801 SOUTH COAST HIGHWAY
#14D                                              APPOINTMENT OR LAW TO RECEIVE                           NORWALK, CA 90651
NEW YORK, NY 10014-6629                           SERVICE
                                                  PO BOX 841387
                                                  LOS ANGELES, CA 90084-1387

NEW ADDR PER WEBSITE -                            CREDITOR                                                CREDITOR
10/15/19                                          THE MONTLAKE GROUP LLC                                  THE NEUROBEHAVIORAL CLINIC
CREDITOR                                          ATTN: OFFICER, A MANAGING OR                            ATTN: OFFICER, A MANAGING OR
THE MONTAGE LAGUNA BEACH                          GENERAL AGENT, OR TO ANY OTHER                          GENERAL AGENT, OR TO ANY
FINANCE DEPT                                      AGENT AUTHORIZED BY                                     OTHER AGENT AUTHORIZED BY
30801 SOUTH COAST HIGHWAY                         APPOINTMENT OR LAW TO RECEIVE                           APPOINTMENT OR LAW TO
LAGUNA BEACH, CA 92651                            SERVICE                                                 RECEIVE SERVICE
                                                  16639 SUNSET BLVD                                       13 ORCHARD ROAD
                                                  PACIFIC PALISADES, CA 90272-3202                        SUITE 103
                                                                                                          LAKE FOREST, CA 92630-8321




            This form is mandatory. It has been approved for use by the United States Bankruptcy Court for the Central District of California.


June 2012                                                                                           F 9013-3.1.PROOF.SERVICE
        Case 8:19-bk-13560-SC                     Doc 316 Filed 09/09/21 Entered 09/09/21 17:26:10                                      Desc
                                                  Main Document     Page 17 of 18


NEW ADDR CA SOS 10/14/19                          RTD 10/11/19 - SEE NEW ADDR                             CREDITOR / POC ADDRESS
CREDITOR / POC ADDRESS                            CREDITOR                                                THOMAS J BERGER MD
THE X LAW GROUP                                   THE X LAW GROUP                                         2451 BRICKELL AVENUE
ATTN: OFFICER, A MANAGING OR                      ATTN: OFFICER, A MANAGING OR                            #12-C
GENERAL AGENT, OR TO ANY                          GENERAL AGENT, OR TO ANY OTHER                          MIAMI, FL 33129-2469
OTHER AGENT AUTHORIZED BY                         AGENT AUTHORIZED BY
APPOINTMENT OR LAW TO                             APPOINTMENT OR LAW TO RECEIVE
RECEIVE SERVICE                                   SERVICE
625 FAIR OAKS AVENUE, SUITE                       1910 SUNSET BLVD
390                                               SUITE 450
SOUTH PASADENA, CA 91030                          LOS ANGELES, CA 90026-7118

CREDITOR                                          CREDITOR / POC ADDRESS                                  SEE NEW ADDR - RTD 11/18/19 UTF
THOMAS WEST                                       TODD D. BARANIAK                                        CREDITOR
WEST PAYMENT CENTER                               2303 JONQUIL CT.                                        UNISEARCH
PO BOX 6292                                       NAPERVILLE, IL 60540-6054                               ATTN: OFFICER, A MANAGING OR
CAROL STREAM, IL 60197-6292                                                                               GENERAL AGENT, OR TO ANY
                                                                                                          OTHER AGENT AUTHORIZED BY
                                                                                                          APPOINTMENT OR LAW TO
                                                                                                          RECEIVE SERVICE
                                                                                                          PO BOX 11940
                                                                                                          OLYMPIA, WA 98508-1940

TC 12/22/20 - THIS IS THE                         NEW ADDR PER CA SOS                                     CREDITOR
CORRECT ADDRESS NEW ADDR                          CREDITOR                                                UNITED STATES DEPARTMENT OF
PER CA SOS; RTD 1/13/20 UTF                       UNISEARCH, INC.                                         JUSTICE
CREDITOR                                          C/O COGENCY GLOBAL INC., AGENT                          BEN FRANKLIN STATION
UNISEARCH, INC.                                   FOR SERVICE OF PROCESS                                  PO BOX 683
ATTENTION: SHARRI MARTINELLI                      1325 J ST STE 1550                                      WASHINGTON, DC 20044-0683
1780 BARNES BLVD SW                               SACRAMENTO, CA 95814
TUMWATER, WA 98512

CREDITOR                                          RTD 10/21/19 UTF - SEE NEW ADDR                         NEW ADDR CA SOS 11/19/19
UNIVERSAL PROTECTION                              CREDITOR                                                CREDITOR
SERVICE                                           US LEGAL SUPPORT INC                                    US LEGAL SUPPORT INC
ATTN: OFFICER, A MANAGING OR                      ATTN: OFFICER, A MANAGING OR                            ATTN: OFFICER, A MANAGING OR
GENERAL AGENT, OR TO ANY                          GENERAL AGENT, OR TO ANY OTHER                          GENERAL AGENT, OR TO ANY
OTHER AGENT AUTHORIZED BY                         AGENT AUTHORIZED BY                                     OTHER AGENT AUTHORIZED BY
APPOINTMENT OR LAW TO                             APPOINTMENT OR LAW TO RECEIVE                           APPOINTMENT OR LAW TO
RECEIVE SERVICE                                   SERVICE                                                 RECEIVE SERVICE
PO BOX 732565                                     PO BOX 864407                                           16825 NORTHCHASE DRIVE, SUITE
DALLAS, TX 75373-2565                             ORLANDO, FL 32886-4407                                  900
                                                                                                          HOUSTON, TX 77060




            This form is mandatory. It has been approved for use by the United States Bankruptcy Court for the Central District of California.


June 2012                                                                                           F 9013-3.1.PROOF.SERVICE
        Case 8:19-bk-13560-SC                     Doc 316 Filed 09/09/21 Entered 09/09/21 17:26:10                                      Desc
                                                  Main Document     Page 18 of 18


CREDITOR                                          CREDITOR                                                CREDITOR / POC ADDRESS
VERITEXT                                          VERIZON WIRELESS                                        WILENTZ, GOLDMAN & SPITZER,
ATTN: OFFICER, A MANAGING OR                      ATTN: OFFICER, A MANAGING OR                            P.A.
GENERAL AGENT, OR TO ANY                          GENERAL AGENT, OR TO ANY OTHER                          ATTN: OFFICER, A MANAGING OR
OTHER AGENT AUTHORIZED BY                         AGENT AUTHORIZED BY                                     GENERAL AGENT, OR TO ANY
APPOINTMENT OR LAW TO                             APPOINTMENT OR LAW TO RECEIVE                           OTHER AGENT AUTHORIZED BY
RECEIVE SERVICE                                   SERVICE                                                 APPOINTMENT OR LAW TO
PO BOX 71303                                      P O BOX 660108                                          RECEIVE SERVICE
CHICAGO, IL 60694-1303                            DALLAS, TX 75266-0108                                   90 WOODBRIDGE CENTER DRIVE
                                                                                                          SUITE 900, BOX 10
                                                                                                          ATTN: DAVID H. STEIN, ESQ.

CREDITOR / POC ADDRESS                            CREDITOR / POC ADDRESS
WILLIAM M VERMETTE                                WILLIAM PARRISH
22001 LOUDOUN COUNTY PKWY                         CAPPELLO & NOL LLP
ASHBURN, VA 20147                                 831 STATE STREET
                                                  SANTA BARBARA, CA 93101




            This form is mandatory. It has been approved for use by the United States Bankruptcy Court for the Central District of California.


June 2012                                                                                           F 9013-3.1.PROOF.SERVICE
